Citation Nr: 0714001	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-27 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to accrued benefits payable at the time of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to June 
1978.  He died in August 1995.  The appellant is the widow of 
the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) which denied the 
benefit sought on appeal.

In November 2006, the appellant testified at a Board video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of this hearing was prepared and 
associated with the claims folder.


FINDINGS OF FACT

1.  No claim for VA benefits was pending at the time of the 
veteran's death.

2.  The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, VA Form 21-534, was received in 
July 2003, which is over seven years after the veteran's 
death.





CONCLUSION OF LAW

The appellant's claim of entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The claimant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a). 

However, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).

In this case, since the issues of entitlement to accrued 
benefits is being denied as a matter of law, for reasons set 
out below, the Board finds that VCAA notice is not required.  
There is no prejudice to the appellant by this action because 
the outcome of the claim turns on the law.  Also, it is noted 
that a remand for the purpose of issuing such notice would 
only delay the claim and have no effect on the issue being 
decided in this case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

Accrued benefits

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he or 
she was entitled at the time of death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died. 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2006).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to derive his or her own application.  Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within 1 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c) (2006); see 38 C.F.R. § 
3.152(b).  However, applicable law and VA regulations further 
stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2006).

The evidence shows the veteran died in August 1995.  At the 
time of his death the veteran had no pending claims for VA 
benefits.  The appellant's representative in the November 
2006 Board video conference hearing contends that the veteran 
applied for service connection for prostate cancer in 1991 
and was denied; however, there is no evidence in the 
veteran's claims file of a rating decision denying prostate 
cancer or that there was a pending claim for prostate cancer 
at the time of the veteran's death.  The claims file shows 
that the veteran filed to reopen a claim for entitlement to 
service connection for hearing loss in November 1994.  This 
reopening was denied by a rating decision in February 1995, 
as no new and material evidence was submitted to reopen the 
claim.  

The appellant and her representative have not presented 
evidence that the veteran had a claim pending for service 
connection for prostate cancer at the time of his death, only 
the assertion made by the appellant's representative during 
the November 2006 hearing.  The Board notes that there is a 
presumption of regularity that government officials have 
properly discharged their official duties, and this would 
apply to the actions of the RO.  See Woods v. Gober, 14 Vet. 
App. 214, 220 (2000) (presumption of regularity attaches to 
"all manner of VA processes and procedures").  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).

The Board is thus confronted with a claims folder containing 
no claim filed for service connection for prostate cancer or 
a rating decision denying the veteran's claim in 1991; or 
that a claim for service connection for prostate cancer was 
pending at the time of the veteran's death, and must presume 
under applicable case law that if RO personnel were given a 
claim or rating decision to file it did discharge this duty.  
Therefore, the Board must find that the RO was not given such 
a claim or rating decision.  There is no clear evidence to 
the contrary, only the generalized assertions of the 
appellant and her representative.  Such evidence, standing 
alone, is not the type of clear evidence to the contrary 
which would be sufficient to rebut the presumption of 
regularity.  Cf. Ashley v. Derwinski, 2 Vet. App. at 308.

Without the veteran having a claim pending at the time of his 
death, his surviving spouse has no claim upon which to derive 
her own application.  Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1996).

Moreover, even if the veteran had a claim for VA benefits 
pending at the time of his death, the appellant would still 
not be entitled to accrued benefits because she did not file 
a claim for benefits within one year from the date of the 
veteran's death.  38 C.F.R. §§ 3.152(b), 3.1000(c) (2006).

The evidence shows the appellant filed her Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child, VA Form 21- 
534, in July 2003, which is over seven years after the 
veteran's death.

Since the veteran did not have a pending claim for VA 
benefits at the time of his death, and since the appellant 
did not file her application for accrued benefits within 1 
year after the date of death, she is not legally entitled to 
this benefit.  38 C.F.R. § 3.1000(a), (c).

Since the law pertaining to eligibility for accrued benefits 
is dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board notes that, although the appellant may have been 
unaware of the requirement that a claim for accrued benefits 
be submitted within one year after the decedent's death, the 
Court has held that alleged ignorance cannot be used as an 
excuse for failure to follow a promulgated regulation.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also 
Velez v. West, 11 Vet. App. 148, 156-57 (1998).  Persons 
dealing with the Government are charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  Morris supra. at 265.


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


